NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/907,621 (“instant application”).  Examiners find the actual filing date of the instant application is June 22, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,522,806, (“‘806 Patent”) issued April 21, 2009. The ‘806 Patent was filed on May 30, 2008 as U.S. Application No. 12/156,297 (“297 Application”), titled “FIBER OPTIC CABLE DISTRIBUTION BOX”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘806 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘806 Patent.
5.	The ‘806 Patent issued with claims 1-15 (“Patented Claims”). In the amendment filed July 25, 2022 ("JULY 2022 CLAIM AMENDMENTS"), claims 1-15 are cancelled and claims 16-22 are added.
6.	The instant application is the fourth reissue of the ‘806 Patent. The other reissues are:
RE48,063 issued on June 23, 2020 and filed as U.S. App. No. 15/390,085 December 23, 2016 (hereafter “R3”);
RE46,255 issued on December 27, 2016 and filed as U.S. App. No. 14/492,970 filed Sept. 22, 2014 (hereafter “R2”);
RE45,153 issued on September 23, 2014 and filed as U.S. App. No. 13/091,851 on April 21, 2011 (hereafter “R1”).

Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 60/880,169 filed March 27, 2007.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the instant application claims domestic priority to 60/880,169, the presumed effective U.S. filing date of the instant application is March 27, 2007.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed July 25, 2022
11.	The reissue declaration filed July 25, 2022 has overcome the rejection for a defective reissue declaration. Thus, the rejection is withdrawn.
12.	Examiners note a minor typographical error in the error statement of the reissue declaration filed July 25, 2022. Specifically, the portion of the first sentence stating “[t]he present application is a reissue continuation of U.S. Application No. 15/390,085, filed…” is repeated. Because it is clear that this a mere typographical error, the error statement is read as if the first instance of this portion of the first sentence is omitted.

Allowable Subject Matter
13.	Claims 16-22 are allowed because the prior art does not disclose or make obvious “the cable distribution device defining an axis of rotation about which the connector interface region and the drum rotate together in unison as the first fiber optic cable is paid off the drum” in combination with the other limitations of the claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992